PER CURIAM.
The appellants’ judgment and sentence are affirmed, but we vacate the order finding him to be an habitual felony offender in circuit court case number CR92-305. In that ease appellant was charged with a violation of probation based on his commission of a crime in a later case in which he was habitualized. The habitualization order in CR92-305 appears to be a scrivener’s error that is inconsistent with the oral pronouncement at the sentencing hearing. Habitualization for ease number CR92-7668, the later case, was correct.
JUDGMENT AND SENTENCE AFFIRMED; ORDER OF HABITUALIZATION IN CR92-305 VACATED.
W. SHARP, PETERSON and DIAMANTIS, JJ., concur.